DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on May 17, 2022. Claims 1 and 13 have been amended. Claim 20 has been withdrawn.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “elastic member positioned to bias” in claims 4 and 15, “first retaining member” in claims 7 and 18, and “second retaining member” in claims 8 and 19 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “member” that is coupled with functional language “bias” and “retaining” respectively without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, paragraph [0043],  the corresponding structure of the claimed “elastic member” limitation is interpreted as a spring.
In light of the specification, paragraph [0030],  the corresponding structure of the claimed limitation “retaining member” is interpreted as tabs or wings. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sidawi (US 2018/0043048 A1) in view of Varanasi et al. (US 2006/0011733 A1).
Referring to claim 1, Sidawi teaches a piezoelectric liquid cartridge (100) for a dispenser unit (Fig. 1; para [0017]- the present invention provides a disposable air freshener cartridge 100 having a piezoelectric discharge nozzle 101 that installs within a wall-mounted dispenser unit), the dispenser unit including: a housing (para [0017]- a wall-mounted dispenser unit (not shown in this view)) with a power source (para [0017]- a battery power source), a control unit (para [0017]- a printed circuit board that provides a piezoelectric driver circuit), and electrical contacts (para [0017]- electrical contacts on the dispenser unit), the piezoelectric liquid cartridge comprising: a cartridge body (103) (Fig. 1; para [0017]- The cartridge includes a body 103); 
a piezoelectric discharge nozzle supported by the body (para [0017]- a piezoelectric discharge nozzle 101 that installs within a wall­mounted dispenser unit) and including a microperforated vibratory plate (119) (Fig. 1; para [0018]- a micro-perforated vibratory plate 119); a liquid reservoir (105) supported by the body (Fig. 1; para [0017]- The cartridge includes ... a bottle 105); a wick (115,117) (Fig. 1; para [0018]- vertically-oriented wick 115 that is installed within a vertical channel 116 near the front of the body 103); a liquid path from the liquid reservoir (105) to the piezoelectric nozzle (101 ), the liquid path including a channel, the wick (115,117) at least partially positioned in the channel (para [0018]- of the body 103 incorporates an longitudinal channel 114 in the base 104 that leads to a vertically-oriented wick 115 that is installed within a vertical channel 116 near the front of the body 103. Opposite ends of a horizontal wick 117, installed within a horizontal cylindrical cavity 118, are in contact with both the vertically-oriented wick 115 and a mirco-perforated vibratory plate 119 that is embedded in a donut-shaped piezoelectric vibrator 120. Together, the vibratory plate 119 and the piezoelectric vibrator 120 make up the piezoelectric discharge nozzle 101 ), the wick including a first wick portion (117) in engagement with the vibratory plate (119) of the piezoelectric discharge nozzle to provide liquid to the vibratory plate (Fig. 1) and a second wick portion (115) (Fig. 1; para [0018]- Opposite ends of a horizontal wick 117, installed within a horizontal cylindrical cavity 118, are in contact with both the vertically-oriented wick 115 and a mirco-perforated vibratory plate 119) spaced from the vibratory plate (Fig. 1); and electrical contacts connected to the micro-perforated vibratory plate (para [0017]- When installed in the dispenser unit, electrical contacts on the cartridge make physical contact with electrical contacts on the dispenser unit, thereby enabling the piezoelectric nozzle 101 of the cartridge 100 to be powered by the driver circuit; para [0018]- a mirco-perforated vibratory plate 119 that is embedded in a donut-shaped piezoelectric vibrator 120. Together, the vibratory plate 119 and the piezoelectric vibrator 120 make up the piezoelectric discharge nozzle 101 ), wherein the piezoelectric cartridge is installable in the housing of the dispenser unit with the electrical contacts of the cartridge connected to corresponding electrical contacts of the dispenser to enable the micro-perforated vibratory plate to release atomized liquid particles from the piezoelectric discharge nozzle (para [0017]- When installed in the dispenser unit, electrical contacts on the cartridge make physical contact with electrical contacts on the dispenser unit, thereby enabling the piezoelectric nozzle 101 of the cartridge 100 to be powered by the driver circuit; para [0018]- a mirco-perforated vibratory plate 119 that is embedded in a donut-shaped piezoelectric vibrator 120. Together, the vibratory plate 119 and the piezoelectric vibrator 120 make up the piezoelectric discharge nozzle 101). 
Sidawi does not teach a fibrous wick portion and a non-fibrous wick portion. 
Varanasi, related generally to conductive composite wicks (abstract), teaches a fibrous wick portion (702) and a non-fibrous wick portion (701) (Fig. 7; para [0031]); the fibrous wick portion in engagement with the vibratory plate of the piezoelectric discharge nozzle to provide liquid to the vibratory plate and the non-fibrous wick portion (701) spaced from the vibratory plate (Fig. 7 shows the portion 701 has a space in relation to portion 702 at the top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to include the fibrous and non-fibrous wick portions (701/702) of Varanasi with the dispenser unit of Sidawi to allow for preferred control of the reduction of the flow rate of the liquid through the wick (para. [0010]). 
Referring to claim 5, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Sidawi further teaches wherein the first (115) and second wick portions (117) comprise first and second wicks, and the first wick is positioned in contact with the second wick to enable transfer of fluid from the second wick to the first wick (para [0009]- The base of the cartridge housing incorporates an longitudinal channel in the base that leads to a vertically-oriented wick that is installed within a vertical channel near the front of the cartridge. Opposite ends of a horizontal wick, installed within a horizontal cylindrical cavity, are in contact with the vertically-oriented wick and a mirco­perforated vibratory plate that is embedded in a donut-shaped piezoelectric vibrator). 
Referring to claim 6, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Varanasi further teaches wherein the second wick portion is a sintered wick portion (para [0035]). 
Referring to claim 7, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Sidawi further teaches wherein the liquid reservoir is movable from a first position in which the liquid reservoir is sealed to a second position in which the liquid reservoir is unsealed, the piezoelectric liquid cartridge further comprising a first retaining member configured to secure the liquid reservoir in a first position (para [0008]- When the cartridge is ready for use, the bottle is pushed down so that the mouth of the bottle snaps into the socket, thereby rupturing the membrane seal on the mouth of the bottle and allowing the aromatic liquid to travel to the piezoelectric nozzle). 
Referring to claim 8, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 7. Sidawi further teaches a second retaining member configured to secure the liquid reservoir in a second position (para [0017]- The bottle 105 has a mouth 106 that is designed to snap into a socket 107 in the base 104 when the bottle 105 is pressed into the body 103. The bottle mouth 106 is equipped with a chamfered securing ring 108, and the socket 107 is equipped with a plurality of flexible chamfered hooks 109 that engage and lock over the chamfered securing ring 108 when the bottle mouth 106 is pressed into the socket 107 of the base 104 ). 
Referring to claim 9, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Sidawi further teaches wherein: the liquid reservoir is movable from a first position in which the liquid reservoir is sealed to a second position in which the liquid reservoir is unsealed (para [0008]- When the cartridge is ready for use, the bottle is pushed down so that the mouth of the bottle snaps into the socket, thereby rupturing the membrane seal on the mouth of the bottle and allowing the aromatic liquid to travel to the piezoelectric nozzle), the piezoelectric liquid cartridge further comprising a removable retainer (107) configure to prevent the liquid reservoir from being moved to the second position (para [0017]- The bottle mouth 106 is equipped with a chamfered securing ring 108, and the socket 107 is equipped with a plurality of flexible chamfered hooks 109 that engage and lock over the chamfered securing ring 108 when the bottle mouth 106 is pressed into the socket 107 of the base 104 ). 
Referring to claim 10, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 9. Sidawi further teaches wherein the removable retainer (107) includes at least one leg (109) that engages a channel (108) of the fluid reservoir (106) to prevent the liquid reservoir (106) from being moved to the second position (para [0017]- The bottle 105 has a mouth 106 that is designed to snap into a socket 107 in the base 104 when the bottle 105 is pressed into the body 103. The bottle mouth 106 is equipped with a chamfered securing ring 108, and the socket 107 is equipped with a plurality of flexible chamfered hooks 109 that engage and lock over the chamfered securing ring 108 when the bottle mouth 106 is pressed into the socket 107 of the base 104 ). 
Referring to claim 13, Sidawi teaches a piezoelectric liquid cartridge ( 100) for a dispenser unit (Fig. 1; para [0017]- the present invention provides a disposable air freshener cartridge 100 having a piezoelectric discharge nozzle 101 that installs within a wall-mounted dispenser unit), comprising: a cartridge body (para [0017]- a wall-mounted dispenser unit (not shown in this view)); a piezoelectric discharge nozzle (101) supported by the body (para [0017]- a piezoelectric discharge nozzle 101 that installs within a wall­mounted dispenser unit) and including a microperforated vibratory plate (119) (Fig. 1; para [0018]- a micro-perforated vibratory plate 119); a liquid reservoir (105) supported by the body (Fig. 1; para [0017]- The cartridge includes ... a bottle 105); and a wick (115,117) (Fig. 1; para [0018]- a vertically-oriented wick 115 that is installed within a vertical channel 116 near the front of the body 103) at least partially defining a liquid flow path from the liquid reservoir to the piezoelectric nozzle (para [0018]- Still referring to FIG. 1, the base 104 of the body 103 incorporates an longitudinal channel 114 in the base 104 that leads to a vertically-oriented wick 115 that is installed within a vertical channel 116 near the front of the body 103. Opposite ends of a horizontal wick 117, installed within a horizontal cylindrical cavity 118, are in contact with both the vertically-oriented wick 115 and a mirco-perforated vibratory plate 119 that is embedded in a donut-shaped piezoelectric vibrator 120. Together, the vibratory plate 119 and the piezoelectric vibrator 120 make up the piezoelectric discharge nozzle 101 ), the wick including, a first wick portion in engagement with the vibratory plate of the piezoelectric discharge nozzle to provide liquid to the vibratory plate (Fig. 1) and a second wick portion (115) (Fig. 1; para [0018]- Opposite ends of a horizontal wick 117, installed within a horizontal cylindrical cavity 118, are in contact with both the vertically-oriented wick 115 and a mirco-perforated vibratory plate 119) spaced from the vibratory plate (Fig. 1).
Sidawi does not teach a fibrous wick portion and a non-fibrous wick portion. 
Varanasi, related generally to conductive composite wicks (abstract), teaches a fibrous wick portion (702) and a non-fibrous wick portion (701) (Fig. 7; para [0031]); the fibrous wick portion in engagement with the vibratory plate of the piezoelectric discharge nozzle to provide liquid to the vibratory plate and the non-fibrous wick portion (701) spaced from the vibratory plate (Fig. 7 shows the portion 701 has a space in relation to portion 702 at the top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to include the fibrous and non-fibrous wick portions (701/702) of Varanasi with the dispenser unit of Sidawi to allow for preferred control of the reduction of the flow rate of the liquid through the wick (para. [0010]). 
Referring to claim 16, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 13. Sidawi further teaches wherein the first (115) and second wick portions (117) comprise first and second wicks, and the first wick is positioned in contact with the second wick to enable transfer of fluid from the second wick to the first wick (para (0009)- The base of the cartridge housing incorporates an longitudinal channel in the base that leads to a vertically-oriented wick that is installed within a vertical channel near the front of the cartridge. Opposite ends of a horizontal wick, installed within a horizontal cylindrical cavity, are in contact with the vertically-oriented wick and a mirco­perforated vibratory plate that is embedded in a donut-shaped piezoelectric vibrator). 
Referring to claim 17, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 13. Varanasi further teaches wherein the second wick portion is a sintered wick portion (para [0035]). 
Referring to claim 18, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 13. Sidawi further teaches wherein the liquid reservoir is movable from a first position in which the liquid reservoir is sealed to a second position in which the liquid reservoir is unsealed, the piezoelectric liquid cartridge further comprising a first retaining member configured to secure the liquid reservoir in a first position (para [0008)- When the cartridge is ready for use, the bottle is pushed down so that the mouth of the bottle snaps into the socket, thereby rupturing the membrane seal on the mouth of the bottle and allowing the aromatic liquid to travel to the piezoelectric nozzle). 
Referring to claim 19, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 18. Sidawi further teaches a second retaining member configured to secure the liquid reservoir in a second position (para (0017)- The bottle 105 has a mouth 106 that is designed to snap into a socket 107 in the base 104 when the bottle 105 is pressed into the body 103. The bottle mouth 106 is equipped with a chamfered securing ring 108, and the socket 107 is equipped with a plurality of flexible chamfered hooks 109 that engage and lock over the chamfered securing ring 108 when the bottle mouth 1Uti is pressed into the socket 107 of the base 104).

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sidawi in view of Varanasi as applied to claims 1 and 13 above, and further in view of Midgette et al. (US 2014/0205272 A1).
Referring to claims 2 and 14, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claims 1 and 13. However, they do not disclose wherein the second wick portion comprises microscopic pores.
Midgette teaches a wick portion comprises microscopic pores (para [0050]- The average pore size for the porous plastic wick can range from about 10 microns to about 200 microns, about 20 microns to about 150 microns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second wick portion made out of microscopic pores as taught by Midgette, for the benefit of effectively absorbing the media from the reservoir and transferring to the vibratory plate. 
Referring to claim 3, Sidawi in view of Varanasi and Midgette teaches the piezoelectric liquid cartridge of claim 2. Midgette further teaches wherein the microscopic pores have a diameter of 1-20 microns (para [0050]- The average pore size for the porous plastic wick can range from about 10 microns to about 200 microns, about 20 microns to about 150 microns).

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sidawi in view of Varanasi as applied to claims 1 and 13 above, and further in view of Humberstone et al. (US 5,518,179 A).
Referring to claim 4, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Neither Sidawi nor Varanasi further leach an elastic member positioned lo bias the· first wick portion against the micro-perforated vibratory plate. 
Humberstone, related generally to a fluid droplet production apparatus (abstract), teaches an elastic member positioned to bias the first wick portion against the micro-perforated vibratory plate (col. 10 In 28-30- To maximize bending motion therefore it is desirable that the thickness and elastic modulus of the ·reaction· layer give it a mechanical stiffness similar to that of the ·active· layer; col. 9 In 33-39- Where auxiliary feed means do exert a significant force upon the head ... then the mounting (together with mechanical coupling from that mounting to components supporting the feed means) must provide the opposing reaction force to maintain the contact). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the biasing member of Humberstone with the piezoelectric dispenser unit of Sidawi in view of Varanasi to improve contact between the wick and the perforated plate (Humberstone, col. 9 In 33-39- Where auxiliary feed means do exert a significant force upon the head (for example, a capillary wick pressing against the rear of the perforate mesh and/or an actuator layer) then the mounting (together with mechanical coupling from that mounting to components supporting the feed means) must provide the opposing reaction force to maintain the contact). 
Referring to claim 15, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 13. Neither Sidawi nor Varanasi teach an elastic member positioned to bias the first wick portion against the micro-perforated vibratory plate. 
Humberstone, related generally to a fluid droplet production apparatus (abstract), teaches an elastic member positioned to bias the first wick portion against the micro­perforated vibratory plate (col. 10 In 28-30- To maximize bending motion therefore it is desirable that the thickness and elastic modulus of the ·reaction· layer give ii a mechanical stiffness similar to that of the ·active· layer; col. 9 In 33-39- Where auxiliary feed means do exert a significant force upon the head ... then the mounting (together with mechanical coupling from that mounting to components supporting the feed means) must provide the opposing reaction force to maintain the contact). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the biasing member of Humberstone with the piezoelectric dispenser unit of Sidawi in view of Varanasi to improve contact between the wick and the perforated plate (Humberstone, col. 9 In 33-39- Where auxiliary feed means do exert a significant force upon the head (for example, a capillary wick pressing against the rear of the perforate mesh and/or an actuator layer) then the mounting (together with mechanical coupling from that mounting to components supporting the feed means) must provide the opposing reaction force lo maintain the contact).

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Sidawi in view of Varanasi as applied to claim 1 above, and further in view of Burt et al. (US 2013/0079733 A1).
Referring to claim 11, Sidawi in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Neither Sidawi nor Varanasi teach wherein the micro-perforated vibratory plate includes a micro- perforation array having micro-perforations with a first size and a second size. 
Burt, related generally to mist generation devices (abstract), teaches wherein the micro-perforated vibratory plate includes a micro­perforation array having micro-perforations with a first size and a second size (para (0107)- the vibrating plate 22 formed of a micro­perforated metal screen or sheet comprises a first series of microperforations 21A passing therethrough and a second series of microperforations 21 B passing therethrough, which are of different configurations or sizes, e.g., cross section or diameters. the microperforations of each series being of different configurations or sizes, e.g., cross section or diameters than those of the other or different series). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the different sized perforations of Burt with the piezoelectric cartridge of Sidawi in view of Varanasi to improve delivery of the material into the environment (Burt, para [0035)- such a reservoir may include a porous material such as a pad or tablet which is impregnated with, or upon which is absorbed a volatile composition useful in providing an air treatment benefit, a gel or a solid composition which also contains a volatile air treatment composition which may emanate lo the ambient environment from the reservoir, or a container which includes a fibrous wick, or µc1u, ur a porous membrane for the delivery ot a volatile material to the ambient environment from the reservoir).
Referring to claim 12, Sidawi in view of Varanasi and in further view of Burt teaches the piezoelectric liquid cartridge of claim 11. Burt further teaches wherein the micro-perforations of the first size are positioned around the outer portion of the micro-perforation array (Fig. 2C; para (0107]- The embodiment of FIG. 2C illustrates a further embodiment of a mist generator means 20 having a rectangular configuration, and includes a vibrating plate 22 formed of a micro-perforated metal screen or sheet comprises a first series of microperforations 21A passing therethrough, and a second series of microperforations 21 B passing therethrough; the microperforations of each series being of different configurations or sizes ... treatment composition. being nebulized by the mist generator means 20 is provided as a treatment mist having a bi-modal distribution of liquid droplets or liquid particles).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roemburg et al. (US 2017/0128612 A1) in view of Varanasi et al. (US 2006/0011733 A1).
With regard to claims 1 and 13, Roemburg discloses a piezoelectric liquid cartridge for a dispenser unit (2), the dispenser unit including a housing with a power source (para. [0117]), a control unit (112), and electrical contacts (150), the piezoelectric liquid cartridge comprising: a cartridge body (2); a piezoelectric discharge nozzle (100) supported by the body and including a micro- perforated vibratory plate (84); a liquid reservoir (8) supported by the body; a wick (48); a liquid path from the liquid reservoir to the piezoelectric nozzle (Fig. 4), the liquid path including a channel (42), the wick at least partially positioned in the channel, the wick including a first fibrous wick portion (top portion of 48) in engagement with the vibratory plate of the piezoelectric discharge nozzle (Fig. 4); and electrical contacts (86/88) connected to the micro-perforated vibratory plate (84), wherein the piezoelectric cartridge is installable in the housing of the dispenser unit (Fig. 1) with the electrical contacts of the cartridge connected to corresponding electrical contacts of the dispenser to enable the micro-perforated vibratory plate to release atomized liquid particles from the piezoelectric discharge nozzle (para. [0115, 0116]).
However, Roemburg fails to disclose the wick including a second non-fibrous wick portion.
Varanasi, related generally to conductive composite wicks (abstract), teaches a fibrous wick portion (702) and a non-fibrous wick portion (701) (Fig. 7; para [0031]); the fibrous wick portion in engagement with the vibratory plate of the piezoelectric discharge nozzle to provide liquid to the vibratory plate and the non-fibrous wick portion (701) spaced from the vibratory plate (Fig. 7 shows the portion 701 has a space in relation to portion 702 at the top). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to replace the wick of Roemburg with the fibrous and non-fibrous wick portions (701/702) of Varanasi for the dispenser unit of Roemburg to allow for preferred control of the reduction of the flow rate of the liquid through the wick (para. [0010]).
With regard to claims 4 and 15, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Roemburg further discloses an elastic member (50) positioned to bias the first wick portion against the micro-perforated vibratory plate (84).
With regard to claims 5 and 16, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Tollens further discloses the first and second wick portions (701/702) comprise first and second wicks, and the first wick is positioned in contact with the second wick to enable transfer of fluid from the second wick to the first wick (Fig. 7).
With regard to claims 6 and 17, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Varanasi further discloses the second wick portion (701) is a sintered wick portion (para. [0035]).
With regard to claims 7 and 18, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Roemburg further discloses the liquid reservoir (8) is movable from a first position in which the liquid reservoir is sealed (Fig. 4) to a second position in which the liquid reservoir is unsealed (Fig 5), the piezoelectric liquid cartridge further comprising a first retaining member (164/168, Fig. 17) configured to secure the liquid reservoir in a first position (non-use configuration).
With regard to claims 8 and 19, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Roemburg further discloses a second retaining member (110) configured to secure the liquid reservoir in a second position (Fig. 1).
With regard to claim 9, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Roemburg further discloses the liquid reservoir (8) is movable from a first position in which the liquid reservoir is sealed (Fig. 4) to a second position in which the liquid reservoir is unsealed (Fig. 5), the piezoelectric liquid cartridge further comprising a removable retainer (164/168) configure to prevent the liquid reservoir from being moved to the second position (para. [0031, 0032] 164/168 prevent the liquid reservoir from being unlocked without twisting, as a result it prevents the reservoir from being unlocked by accident). 
With regard to claim 10, the device of Roemburg as modified by Varanasi discloses the invention as disclosed in the rejection above. Roemburg further discloses the removable retainer (164/168) includes at least one leg (168) that engages a channel (164) of the fluid reservoir to prevent the liquid reservoir from being moved to the second position (para. [0031, 0032] 164/168 prevent the liquid reservoir from being unlocked without twisting, as a result it prevents the reservoir from being unlocked by accident)..

Claims 2, 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roemburg in view of Varanasi as applied to claims 1 and 13 above, and further in view of Midgette et al. (US 2014/0205272 A1).
Referring to claims 2 and 14, Roemburg in view of Varanasi teaches the piezoelectric liquid cartridge of claims 1 and 13. However, they do not disclose wherein the second wick portion comprises microscopic pores.
Midgette teaches a wick portion comprises microscopic pores (para [0050]- The average pore size for the porous plastic wick can range from about 10 microns to about 200 microns, about 20 microns to about 150 microns). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second wick portion made out of microscopic pores as taught by Midgette, for the benefit of effectively absorbing the media from the reservoir and transferring to the vibratory plate. 
Referring to claim 3, Roemburg in view of Varanasi and Midgette teaches the piezoelectric liquid cartridge of claim 2. Midgette further teaches wherein the microscopic pores have a diameter of 1-20 microns (para [0050]- The average pore size for the porous plastic wick can ran!=je from about 10 microns to about 200 microns, about 20 microns to about 150 microns).

Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Roemburg in view of Varanasi as applied to claim 1 above, and further in view of Burt et al. (US 2013/0079733 A1).
Referring to claim 11, f Roemburg in view of Varanasi teaches the piezoelectric liquid cartridge of claim 1. Neither Roemburg nor Varanasi teach wherein the micro-perforated vibratory plate includes a micro- perforation array having micro-perforations with a first size and a second size. 
Burt, related generally to mist generation devices (abstract), teaches wherein the micro-perforated vibratory plate includes a micro­perforation array having micro-perforations with a first size and a second size (para (0107)- the vibrating plate 22 formed of a micro­perforated metal screen or sheet comprises a first series of microperforations 21A passing therethrough and a second series of microperforations 21 B passing therethrough, which are of different configurations or sizes, e.g., cross section or diameters. the microperforations of each series being of different configurations or sizes, e.g., cross section or diameters than those of the other or different series). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the different sized perforations of Burt with the piezoelectric cartridge of Roemburg in view of Varanasi to improve delivery of the material into the environment (Burt, para [0035)- such a reservoir may include a porous material such as a pad or tablet which is impregnated with, or upon which is absorbed a volatile composition useful in providing an air treatment benefit, a gel or a solid composition which also contains a volatile air treatment composition which may emanate lo the ambient environment from the reservoir, or a container which includes a fibrous wick, or µc1u, ur a porous membrane for the delivery ot a volatile material to the ambient environment from the reservoir).
Referring to claim 12, Roemburg in view of Varanasi and in further view of Burt teaches the piezoelectric liquid cartridge of claim 11. Burt further teaches wherein the micro-perforations of the first size are positioned around the outer portion of the micro-perforation array (Fig. 2C; para (0107]- The embodiment of FIG. 2C illustrates a further embodiment of a mist generator means 20 having a rectangular configuration, and includes a vibrating plate 22 formed of a micro-perforated metal screen or sheet comprises a first series of microperforations 21A passing therethrough, and a second series of microperforations 21 B passing therethrough; the microperforations of each series being of different configurations or sizes ... treatment composition. being nebulized by the mist generator means 20 is provided as a treatment mist having a bi-modal distribution of liquid droplets or liquid particles).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752